Citation Nr: 0518222	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for residuals of nasal 
surgery.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridget K. Cougevan, Law Clerk




INTRODUCTION

The appellant had active military service from September 1945 
to April 1954.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for claimed 
residuals of nasal surgery, which was conducted during active 
military service. 

Service medical records indicate that the appellant was 
diagnosed in December 1953 with deflection of the nasal 
septum. In February 1954, a septectomy was performed for a 
deviated nasal septum.

A VA examination was performed in May 2003. The RO requested 
that the VA examiner answer specific questions regarding the 
veteran's current nasal condition and its relationship to his 
military service. The examiner diagnosed the veteran to have 
some septal deviation and spurring of the septum in his left 
nostril, supraglottic stenosis, and no evidence of chronic 
sinus disease.  The examiner also  noted the possible 
presence of sarcoidosis, as evidenced by "heaped up 
mucosa." 

Reasons for Remand:

As an initial matter, it is unclear whether the VA medical 
examination of May 2003 diagnosed a specific disability 
within the meaning of the law.  It is well-settled that the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability - the first prong of a 
successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  

In this regard, the specific questions asked by the RO on the 
examination request form were not answered, and there is no 
indication that the veteran's service medical records were 
reviewed or considered in forming an opinion.  See generally 
Wisch v. Brown, 8 Vet. App. 139, 140 (1995) (Holding that the 
examiner must specifically address the alleged disorder; the 
examiner's silence is insufficient [to show the lack of 
symptomatology].  

Finally, the RO appears to have concluded in a statement of 
the case dated in June 2003 that the record did not show a 
chronic nasal condition. This conclusion was without the 
support of competent medical evidence. Allday v. Brown, 7 
Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO will cause the appellant's 
claims folder to be returned to the 
physician who previously examined the 
appellant in May 2003, if such physician 
is available.  See 38 C.F.R. § 4.2 (If 
the findings on an examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).   If the examiner is not 
available, the file may be reviewed by 
another qualified VA medical examiner.  
In either case, if the examiner cannot 
respond to the below-specified inquiries 
without resort to a further medical 
examination, the RO will schedule a VA 
examination.  If such an examination is 
necessary, the appellant's claims folder, 
and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand. After performing any 
necessary clinical testing, the examiner 
must specifically respond to the 
following inquiries:

a.  Does the appellant have a nasal 
disability, and if so, is there a 
clinical diagnosis of such a 
disorder? 

b.  If the appellant is diagnosed to 
have a nasal disability, is the 
disorder linked to any incident of 
the appellant's military service, 
specifically, could the veteran's 
nasal surgery during military 
service have caused the current 
nasal disability; or is such 
disorder a congenital or 
developmental defect?

c. Because the prior report also 
indicates that a biopsy may have 
been required for the veteran, and 
the examiner was unable to 
completely examine for a nasal 
disability, are such tests or 
procedures needed in order to be 
able to make a diagnosis and render 
an opinion? 

d.  If the examiner cannot respond 
to these inquiries without resort to 
speculation, he or she should so 
state. 

2.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed. 
In particular, the RO should review the 
new examination report to ensure that 
they are responsive to and in compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures. See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.	Thereafter, the RO should ensure that 
no other 
notification or development action, in 
addition to that directed above, is 
required. If further action is required, 
the RO should undertake it before further 
adjudication of the claim.  After 
completing any additional development 
deemed necessary, the RO should 
readjudicate the issues that remain on 
appeal, in light of any additional 
evidence added to the records assembled 
for appellate review. The RO's attention 
is called to the rulings as stated above, 
in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

4.  If any of the benefits requested on 
appeal are not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished an 
SSOC which addresses all of the evidence 
obtained after the issuance of the last 
SOC in June 2003, and an opportunity to 
respond. 

The case should then be returned to the Board for further 
appellate consideration, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




